By the Court, Sawyer, J.
This was an action to recover two hundred dollars rent, commenced in the Court of a Justice of the Peace. The defendant set up title, and the case was transferred to the District *107Court of the Fourth Judicial District for trial, in which Court judgment was rendered for two hundred dollars, and costs of suit amounting to thirty-eight dollars and twenty-five cents. Defendant appeals. Respondent moves to dismiss the appeal for want of jurisdiction, on the ground that the amount of the judgment does not exceed two hundred dollars, the limit prescribed by the old Constitution. Appellant insists that the costs should be considered as a part of the amount in dispute, at least that portion of the costs which accrued in the Justice’s Court. The costs, whether they accrued in the Justice’s or District Court, stand upon the same footing. They are all costs in whatever Court accrued—nothing more or less. It is the settled construction in this State that costs constitute no part of the matter in dispute within the meaning of section four, Article VI, of the Constitution. They are merely incidental to the action. (Dumply v. Guindon et al. 13 Cal. 30 ; Votan v. Reese, 20 Cal. 90.)
The amount in dispute not exceeding two hundred dollars, this Court has no jurisdiction. The appeal is therefore dismissed.